Fourth Court of Appeals
                                          San Antonio, Texas
                                               December 15, 2015

                                              No. 04-15-00507-CV

                              ESTATE OF SHIRLEY L. BENSON, Deceased,

                             From the Probate Court No 2, Bexar County, Texas
                                   Trial Court No. 155,572 & 155,572-A
                                 Honorable Tom Rickhoff, Judge Presiding

                                                    ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to January 20, 2016.

                                                                       PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              David J. Beck                                Ellen Mitchell
                 Beck Redden L.L.P.                           Cox Smith Matthews Inc
                 One Houston Center                           112 E Pecan St Ste 1800
                 1221 McKinney Street, Suite 4500             San Antonio, TX 78205-1521
                 Houston, TX 77010-2010